Citation Nr: 1013916	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-34 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include immature personality disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1977 to July 
1978. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied the Veteran's claim for 
service connection for a mental disorder.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, 
the Veteran has only referred to his disorder as immature 
personality disorder, claimed as "mental disorder."  He has 
not provided any lay evidence that he has experienced the 
symptoms of any mental disorder since service, nor has the 
AOJ managed to obtain any such evidence.  Therefore, the 
Board will refer to the Veteran's claim as one for a general 
mental disorder inclusively to include any psychiatric 
disorder reasonably encompassed by the evidence of record.  
Clemons, supra. 


FINDINGS OF FACT

The Veteran does not currently have a competent diagnosis of 
an acquired psychiatric disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 4.9, 4.127 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in November 2006.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the November 2006 letter from the AOJ advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the March 2007 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), VA treatment records, and private 
medical evidence as identified by the Veteran.  The Veteran 
has submitted personal statements.  The Veteran has not 
provided authorization for the VA to obtain any additional 
private medical records, nor has he indicated that such 
records exist.  Therefore, the Board concludes that the duty 
to assist the Veteran in gathering information to advance his 
claim has been met.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  Under 
McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a 
disability compensation (service connection) claim, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  The AOJ has obtained VA medical treatment 
records, as well as private treatment records from Methodist 
Central Hospital, and from Saint Thomas Hospital.  None of 
these records document any diagnosis of or treatment for a 
current mental disorder.  As such, there is no evidence of 
record to indicate that the Veteran currently experiences a 
mental disorder.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Without evidence of a current mental disorder, or 
recurrent symptoms of a mental disorder, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Veteran's representative has indicated that the Veteran's 
claim should be remanded for the AOJ to obtain the Veteran's 
service personnel records (SPRs) for further evidence 
regarding the Veteran's in-service diagnosis of a personality 
disorder.  However, the Board notes with regard to the 
Veteran's in-service diagnosis of a personality disorder, 
congenital or developmental defects such as personality 
disorders are not "diseases" or "injuries" within the 
meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 
4.9, 4.127.  Defects are defined as "structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature."  The Board notes, however, that the VA Office of 
General Counsel held that service connection may be granted 
for a congenital disorder on the basis of in-service 
aggravation.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 
(1990) [a reissue of General Counsel Opinion 01-85 (March 5, 
1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
a claimants' military service, but that service connection 
for such diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
In this case, competent evidence of a current diagnosis of a 
psychiatric disability has not been presented, and, 
accordingly, no evidence of inservice aggravation.  As such, 
a remand for an attempt to obtain the Veteran's SPRs is not 
appropriate at this time, inasmuch as there is no current 
diagnosis of mental disability.

Governing Laws and Regulations 

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, such as psychoses, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Mental Disorder

The Veteran contends that he has a mental disorder that stems 
directly from his military service.  See the Veteran's 
October 2008 claim.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 
1137; 38 C.F.R. § 3.304(b). 

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, the VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. 
§ 3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions." Id. at (b)(1).  See also Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).    When determining whether a defect, infirmity, 
or disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe, 7 Vet. App. at 246. Mere 
transcription of medical history does not transform 
information into competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).

The Court has held on multiple occasions that lay statements 
by a Veteran concerning a preexisting condition, alone, are 
not sufficient to rebut the presumption of soundness.  See 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners);  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

When no preexisting condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under Section 1111 by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service, the veteran's claim is one of service connection by 
direct incurrence.  Wagner, 370 F.3d at 1096.  This 
essentially has the effect of converting an aggravation claim 
into one for service-connected disability where the 
government could not show a lack of aggravation of a 
preexisting condition by clear and unmistakable evidence.  In 
that regard, a service connection analysis by way of 
incurrence of an in-service injury or disease must follow if 
the government fails to rebut the presumption of soundness as 
discussed above.  Id.  This means that no deduction for the 
degree of disability at the time of entrance will be made if 
a rating is awarded.     

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.").  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

The Board notes that the Veteran's STRs contain a note dated 
in June 1978 which indicates that the Veteran experienced 
"[s]uicidal gesture, passive aggressive personality," and 
also "improper use of drugs."  A later medical board report 
indicated that the Veteran had taken an "unauthorized 
absence," from his military service and when he returned 
"drank heavily and took an overdose of LSD to get out of the 
service."  The Veteran was then entered into the Portsmouth 
Medical Center for observation and treatment.  He was 
diagnosed with immature personality disorder, and found 
unsuitable for military service.  He was thereafter honorably 
discharged in July 1978.  

As noted above, with regard to the Veteran's in-service 
diagnosis of a personality disorder, congenital or 
developmental defects such as personality disorders are not 
"diseases" or "injuries" within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Defects are 
defined as "structural or inherent abnormalities or 
conditions which are more or less stationary in nature."  
VAOPGCPREC 82-90.  However, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder during service may be service-connected.  38 C.F.R. 
§ 4.127. See VAOPGCPREC 82- 90.  

As noted above, the first requirement for any service-
connection claim, even one for aggravation of a preexisting 
disorder, is the existence of a current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  No 
medical professional of record has made such a finding, nor 
has the Veteran presented any lay evidence of experiencing 
the symptoms of any current mental disorder.  In this case, 
the AOJ has obtained VA medical treatment records, and 
private treatment records from Saint Thomas Hospital and 
Methodist Central Hospital, as identified by the Veteran.  
These records contain no evidence that the Veteran currently 
experiences a mental disorder.  The Veteran has also 
indicated that he experiences a mental disorder, but has 
provided no lay testimony regarding any manifested symptoms, 
or even lay testimony regarding a current diagnosis of or 
treatment for a mental disorder.  As noted above, if a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood, supra.  
Furthermore, there is no evidence presented that the Veteran 
has the requisite training or experience necessary to render 
him competent to diagnose himself with a mental disorder.  
See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  In any 
event, here, there is no evidence or allegation of any 
superimposed disease or injury aggravating the Veteran's 
personality disorder, or of a current mental disorder which 
may be related to the Veteran's service.  

As the record stands, the Veteran was released from active 
duty service in July 1978, and has not provided any evidence 
of a mental disorder since that time.  The Federal Circuit 
Court has held that an extensive lapse of time between the 
alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Here, given that the Veteran has never been treated 
for any mental disorder since service, over 30 years ago, 
there is no competent evidence that the Veteran currently 
experiences a disorder which could be identified as a mental 
disorder.  Without competent evidence of treatment for, or a 
diagnosis of, a mental disorder, service connection cannot be 
granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Without the requisite element of a current condition, there 
is no basis for further analysis of the in-service incident 
or nexus requirements for these disorders.  See Shedden, at 
1167.  Nor is there any basis to analyze the Veteran's 
chronic symptoms or continuity of symptomatology without a 
current illness.  38 C.F.R. § 3.303(b); Savage, at 494-97.  
Likewise, since there is no objective indication of a 
psychosis within one year after service, the Veteran is not 
entitled to application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Finally, without a current disorder, there is no basis to 
analyze the Veteran's claim on the basis of aggravation of a 
preexisting mental disorder.  38 U.S.C.A. § 1131.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
an immature personality disorder, so there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for an acquired psychiatric disorder, to 
include an immature personality disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


